t c memo united_states tax_court lumber city corporation f k a neiman-reed lumber and supply company inc petitioner v commissioner of internal revenue respondent docket no filed date michael t anderson robert m jason kevin o'hara and thomas a greco for petitioner donna f herbert and mark a weiner for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following deficiencies in additions to and accuracy-related_penalties on petitioner's federal_income_tax additions to tax section section section section section year ended deficiency a a date dollar_figure dollar_figure dollar_figure -- -- dollar_figure date big_number -- -- big_number big_number a b a a a section year ended deficiency a date dollar_figure dollar_figure date big_number big_number percent of the interest due on the portion of the underpayment attributable to negligence the only issue remaining is to determine the amount of the deduction for petitioner's taxable_year ended date to which petitioner is entitled under sec_162 for reasonable_compensation paid to jesse ruf its sole shareholder and chief_executive_officer ceo we hold that the amount of the deduction to which petitioner is entitled is dollar_figure million findings of fact2 petitioner lumber city corp lumber city is a california corporation whose principal_place_of_business was in van nuys california at the time the petition was filed petitioner was formed in by robert neiman mr neiman and robert reed mr reed as neiman-reed lumber and supply co inc petitioner began operations as a wholesale lumber operation and expanded to include a chain of retail home and garden im- all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure except as noted the record is unclear as to the timing of certain events however the inadequacy of the record in that respect does not affect our resolution of the issue presented provement stores we shall refer to retail home and garden improvement stores of the type operated by petitioner as home centers as of date mr neiman mr reed and snider lumber products co snider lumber were equal stockholders of petitioner during date ubm group plc ubm a british company purchased a 51-percent majority stock interest in petitioner and an option to purchase the remaining percent of its stock that was owned one-third each by mr neiman mr reed and snider lumber after ubm acquired percent of petitioner's stock mr neiman was hired to serve as petitioner's chairman and ceo and mr reed was hired to serve as petitioner's president and chief operating officer coo approximately four-and-a-half months after ubm acquired its majority stock interest in petitioner mr reed died after a massive heart attack and ubm's top management was forced out by its board_of directors and replaced with a new management team from that time until approximately date petitioner em- ployed a number of different presidents hired by ubm and ex- perienced many financial problems during date ubm decided to sell its 51-percent stock interest in petitioner and not to exercise its option to purchase the remaining percent of its stock during date pursuant to the terms of a redemption agreement petitioner redeemed ubm's 51-percent stock interest for a purchase_price of dollar_figure issued a note to ubm's parent_corporation for that amount ubm note and retired the redeemed shares as a result of that redemption mr neiman mr reed's estate and or its beneficiaries and snider lumber referred to collectively as the shareholders each owned one-third of peti- tioner and they were personally liable on the ubm note as of date petitioner's liabilities exceeded it assets and its net_worth was negative dollar_figure according to its audited financial statement for its fiscal_year ended date that was prepared by touche ross co petitioner's net_income after taxes but before utilization of net_operating_loss carryforwards carrybacks for that year was negative dollar_figure during that fiscal_year petitioner's working_capital decreased by dollar_figure from dollar_figure to dollar_figure and its cash balance decreased by dollar_figure from dollar_figure to dollar_figure petitioner's long-term debt increased from dollar_figure as of the end of its fiscal_year ended date to dollar_figure as of the end of its fiscal_year ended date as of date employee morale wa sec_3 it is unclear from the record whether mr reed's estate and or its beneficiaries owned mr reed's stock from the period beginn- ing with mr reed's death in until that stock was purchased as discussed below by stanislaus funding corp in date for convenience we shall refer hereinafter to the owner of mr reed's stock during that period as mr reed's estate low as evidenced by the high rates of workmen's_compensation claims and inventory_shrinkage that most likely resulted from employee theft petitioner was also experiencing increased competition around that time from the entry of large discount home centers into its market after petitioner redeemed ubm's shares during date petitioner's shareholders were interested in finding someone to manage petitioner's business and return it to profitability so that they could sell it someone suggested to mr neiman that he contact jesse ruf mr ruf who had many years of experience in managing home centers during the president of w e cooper lumber co cooper lumber recruited mr ruf to become its general merchandise manager at that time cooper lumber which owned two stores in los angeles california and was building a third was in the process of shifting from a lumberyard to a home center business prior to mr ruf's joining cooper lumber its majority owner and leader bill cooper died and that company was experiencing financial difficulties upon joining cooper lumber mr ruf was responsible for marketing merchandising advertising day-to-day operations human resources and finances he helped cooper lumber change its product mix by downplaying its lumberyard and increasing the variety of items it sold from big_number to big_number while he was employed by cooper lumber sales increased from dollar_figure per month to approximately dollar_figure per month during lone star industries lone star which was then the largest producer of cement in the western hemisphere and which was looking to diversify itself acquired cooper lumber and retained mr ruf to manage that business upon joining lone star mr ruf held the title sales manager and eventually became president of its home center operations after acquiring cooper lumber lone star purchased a number of distressed com- panies in the lumberyard and home center businesses that achieved economic success under its management generally the companies that lone star purchased were similarly situated to cooper lumber that is to say they were companies that were having difficulty changing from boom-market lumberyards to retail home centers during lone star decided to sell its home center business to four different companies instead of working for one of the companies that purchased lone star's home center business during mr ruf decided to acquire another distressed home center company sunset builders supply sunset at that time sunset was operating three stores one of which was located in los angeles and the other two of which were located in san diego california and in arizona when mr ruf became the owner of sunset he sold the two stores not located in los angeles and took over all responsibilities for the remaining store including merchandising day-to-day opera- tions and finances during date mr neiman contacted mr ruf for approximately one year thereafter they discussed on several occasions the possibility of mr ruf's becoming responsible for the management of petitioner both mr neiman and mr ruf understood that mr ruf would be interested in assuming that responsibility only if mr ruf were given the option to purchase percent of petitioner acquiring such an option was mr ruf's most important consideration in determining whether to agree to assume responsibility for the management of petitioner on date petitioner entered into a management agreement management agreement with mulholland funding corp mfc which was owned by mr ruf and his wife pursuant to the management agreement mfc agreed to provide petitioner with the management services of mr ruf for the period that began on date and terminated on date in return petition- er agreed to pay mfc fixed compensation of dollar_figure per month plus additional compensation in the nature of an operations bonus to be determined at the end of each fiscal_year for which the management agreement was in effect the operations bonus was to be calculated at the end of each fiscal_year based on the follow- ing formula percent of the first dollar_figure of petitioner' sec_4 the parties stipulated that mr ruf became employed by peti- tioner beginning in date however the management agreement provided that neither mfc nor mr ruf was to be considered an employee of petitioner we interpret the parties' stipulation to mean that pursuant to the management agreement mr ruf became petitioner's ceo in date net profit percent of the next dollar_figure of its net profit percent of the next dollar_figure million of its net profit and percent of its net profit in excess of dollar_figure million simultaneously with the execution of the management agree- ment petitioner's shareholders and mr ruf agreed that if mr ruf were to achieve certain objectives with respect to petition- er they would sell percent of petitioner's stock to him on date petitioner's shareholders and mr ruf entered into a stock_option agreement that is embodied in a document entitled first restatement of stock_option agreement stock_option agreement and that provided that mr ruf or his assignee was entitled to purchase all of petitioner's stock on the same date mr ruf exercised that option through his wholly owned corporation stanislaus funding corp stanislaus stanislaus purchased percent of petitioner's outstanding_stock at that time the stock_option agreement provided that the final purchase_price for petitioner's stock was to be the sum of times petitioner's after-tax earnings for its fiscal_year ended date and its book_value with certain adjust- ments determined as of that date during date peti- tioner's former shareholder sec_5 and mr ruf decided not to follow for periods after petitioner's shareholders viz mr neiman mr reed's estate and snider lumber sold their stock to stanislaus in date we shall refer to them collectively continued the formula prescribed in the stock_option agreement for deter- mining the final purchase_price for petitioner and instead agreed on a final purchase_price for petitioner of dollar_figure after date the ruf family_trust owned percent of peti- tioner's outstanding_stock at the time that the stock_option agreement was exercised stanislaus issued petitioner's former shareholders notes in the total principal_amount of dollar_figure original notes the original notes provided inter alia that stanislaus was not to allow petitioner to pay total compensation including bonuses or fees or make loan repayments or other distributions to jesse ruf or any affiliate thereof that in the aggre- gate exceed dollar_figure base_amount plus of the first five hundred thousand dollars dollar_figure of net profits of neiman-reed of the next five hundred thousand dollars dollar_figure of such net prof- its of the next one million dollars dollar_figure of such net profits and of the excess over two million dollars dollar_figure of such net profits but continued as petitioner's former shareholders although the parties stipulated that the ruf family_trust owned percent of petitioner's stock after date it is unclear when the ruf family_trust acquired that stock both parties refer to mr ruf as the sole shareholder of petitioner throughout the years at issue we presume that this is because he was in control of petitioner indirectly through the ruf family_trust since the parties refer to mr ruf as petitioner's sole shareholder we shall also refer to him herein as its sole shareholder in addition stanislaus entered into a stock pledge agreement and an indemnity agreement petitioner and mfc entered into a security_agreement and mr ruf and his wife entered into a guaranty agreement in no event shall distributions of such compensation fees repayments or distributions exceed dollar_figure in the aggregate per fiscal_year of neiman-reed with any excess in earnings thereof accruing at the time that stanislaus purchased petitioner in date petitioner acquired mfc and the management agreement between petitioner and mfc was terminated in date after mr ruf and petitioner's former shareholders agreed on a final purchase_price for petitioner's stock replacement notes replacement notes that called for monthly principal payments of dollar_figure and no interest payments were issued to those former shareholders in lieu of the original notes during date the restrictions contained in the original notes on the amount of cash whether as compensation or otherwise that mr ruf could withdraw from petitioner were terminated by agreement of petitioner's former shareholders effective date mfc and stanislaus merged into petitioner with petitioner as the surviving corporation of those mergers mr ruf was the sole shareholder of stanislaus prior to its merger into petitioner and according to the merger agree- ment between stanislaus and petitioner he was to be the sole shareholder of petitioner subsequent to that merger the details of those replacement notes are not clear from the record mr ruf's performance of services for petitioner9 when mr ruf became responsible for petitioner's management in date he became petitioner's ceo and president as such he was responsible for all duties and functions relating to petitioner's management and operations including day-to-day operations marketing human resources merchandising adver- tising check writing accounts receivables relations with suppliers and noteholders and real_estate negotiations for at least the first two or three years after he became petitioner's ceo mr ruf worked to hours a day six to seven days a week with the exception of one employee who was made an officer for the sole purpose of acting on petitioner's behalf in small claims_court and mr lyons who became petitioner's chief finan- cial officer cfo in either date or date mr ruf was petitioner's only officer beginning at least as early as date and continuing throughout the years at issue mr ruf was the sole member of petitioner's board_of directors the record is unclear as to when certain services were per- formed by mr ruf for petitioner however the record indicates that many of the results of mr ruf's services first appeared during petitioner's fiscal_year ended date and that mr ruf continued to provide extensive services to petitioner throughout the years at issue unless otherwise indicated our discussion herein relating to mr ruf's performance of services for petitioner relates to the period that started in date when mr ruf became petitioner's ceo and ended on date the record is unclear as to the year in which mr lyons became cfo after becoming petitioner's ceo in date mr ruf improved petitioner's relationship with its suppliers at the time mr ruf became petitioner's ceo petitioner was not paying its suppliers and other creditors because it did not have enough cash and its creditors were discussing the possibility of form- ing a creditors' committee to force petitioner into bankruptcy shortly after becoming petitioner's ceo in date mr ruf negotiated with petitioner's suppliers to extend its credit for an additional days even though petitioner had not paid them for previously shipped items those suppliers agreed to extend petitioner's credit at least in part due to mr ruf's reputation in the industry for turning around troubled home centers in addition mr ruf increased the communication between petitioner and its suppliers in an attempt to improve employee morale mr ruf started a policy of having a m meetings with petitioner's store employ- ees the meetings were known as donuts with jess in addi- tion during petitioner's fiscal_year ended date mr ruf authorized on behalf of petitioner an dollar_figure contribu- tion to petitioner's employee profit-sharing_plan mr ruf also changed petitioner's hiring policies and started to require preemployment physicals and drug tests as employee morale im- proved petitioner suffered fewer workmen's_compensation claims and less inventory_shrinkage shortly after becoming petitioner's ceo mr ruf undertook a study of petitioner's inventory in connection with that study he temporarily stopped all buying for petitioner's stores and systematically determined what items of inventory it would dis- continue selling he decided to eliminate pet food televisions video-cassette recorders and automotive parts in order to obtain cash for petitioner he started conducting sidewalk sales to sell its unwanted inventory within approximately days after mr ruf became petitioner's ceo its inventory was reduced by approximately dollar_figure million shortly after becoming petitioner's ceo in date mr ruf made a number of changes in the management and administrative structure of petitioner mr neiman was named chairman of its board_of directors and relieved of responsibility as its ceo mr ruf also terminated petitioner's president cfo director of merchandise director of personnel and director of operations in addition to terminating petitioner's top management mr ruf also discharged inter alia its director of real_estate direc- tor of finance controller field merchandising manager director of advertising and director of security he also reduced the number of buyers for petitioner from seven to four as a result of mr ruf's efforts in approximately three to six months after mr ruf became petitioner's ceo petitioner's office staff was cut in half from approximately employees to approximately employees within one year of becoming petitioner's ceo mr ruf nego- tiated releases from the leases for three of petitioner's stores that were adversely affecting its profits and closed those stores mr ruf also renegotiated the leases for petitioner's remaining stores most of which were with the former sharehold- ers those leases were changed from percentage leases where the amount of the rent increased as the sales volume increased to fixed-rent leases mr ruf purchased an interest in at least one of the stores leased by petitioner in addition to renegotiating petitioner's leases within two years after becoming petitioner's ceo mr ruf also negotiated a dollar_figure reduction in the amount owed by petitioner under the ubm note the ubm note was subsequently purchased by the former shareholders and mr rufdollar_figure as petitioner's ceo mr ruf changed petitioner's retail marketing strategy in order to compete with the large discount home centers that had entered petitioner's market mr ruf de- cided that petitioner needed to provide better customer service and make its stores more convenient to the customers he at- tempted to make petitioner's stores attractive and clean places in which to shop he changed petitioner's tradename to lumber city the city of home improvement along with the change in the precise portion of the ubm note owned by each of the former shareholders and mr ruf is unclear although mr ruf purchased only a small piece of it petitioner's tradename mr ruf designed inter alia the inter- iors of its stores to replicate stores within a city for exam- ple all of the different departments in its stores were given personalized names such as joe's hardware and sally's seasonal and all the aisles in the stores were given street names rather than numbers rather than lowering prices mr ruf increased petitioner's profit margins by inter alia increasing petition- er's inventory turnover rate sales per store and sales per employee mr ruf also changed petitioner's method of advertising prior to mr ruf's becoming petitioner's ceo petitioner used electronic media advertising that type of advertising was expensive and was sent to areas outside of the areas in which petitioner's customers primarily resided under mr ruf's direc- tion petitioner started utilizing print advertising such as weekly newspaper advertisements in addition to the extensive changes mr ruf instituted with respect to petitioner's home centers mr ruf changed the focus of petitioner's wholesale lumber business from supplying peti- tioner's internal needs to supplying outside customers as a result petitioner became the largest supplier of lumber to the movie studios in southern california the largest supplier of all vertical-grain douglas fir to sash and door manufacturers and the largest industrial wholesaler of upper-grade pine in the united_states ed langley mr langley was the manager of the wholesale lumber business from the time mr ruf became petitioner's ceo in date and throughout the years at issue however he was never an officer of petitioner during that period during the years at issue mr langley talked with mr ruf on the telephone daily and met with him approximately once a week they dis- cussed inter alia recruiting high caliber employees raising petitioner's credit standards for sales to outside customers and training petitioner's sales personnel to solicit customers compensation petitioner paid mr ruf the following amounts of compen- sation during and deducted those amounts in its federal_income_tax returns for the years indicated year ended total compensation paid date dollar_figure date big_number date big_number date big_number date big_number in its financial statements petitioner expensed the following amounts of compensation that it had accrued with respect to mr in the first supplemental stipulation of facts the parties rounded the amounts of compensation petitioner deducted in its federal_income_tax returns and expensed in its financial state- ments for the relevant years however the record establishes the exact amounts of such compensation and we shall use herein those exact amounts ruf for the years indicated year ended total compensation accrued date dollar_figure date big_number date big_number date big_number date big_number the dollar_figure in cash compensation petitioner paid to mr ruf during its fiscal_year ended date represented dollar_figure in compensation that was earned pursuant to the man- agement agreement between mfc and petitioner and dollar_figure in compensation that was earned by mr ruf in his individual capac- ity after that management agreement was terminated in date when stanislaus purchased petitioner the dollar_figure in cash compensation petitioner paid to mr ruf during its fiscal_year ended date represented his base salary for that year the dollar_figure in cash compensation petitioner paid to mr ruf during its fiscal_year ended date represented four components his base salary for that year of dollar_figure petitioner's financial statements for its fiscal years ended date and date were audited by peat marwick mitchell co its financial statements for its fiscal_year ended date for the period date the date of the acquisition of petitioner by stanislaus through date and its fiscal_year ended date were audited by touche ross co no financial statement was prepared for the period date through date petitioner's fi- nancial statements for its fiscal years ended date date and date were not audited by an independent certified_public_accountant dollar_figure that was awarded pursuant to the management agree- ment for the period date through date dollar_figure that was awarded pursuant to a deferred_compensation arrangement adopted on date by mr ruf as the sole director of petitioner's board_of directors deferred_compensation arrangement and dollar_figure of interest on the dollar_figure awarded pursuant to the management agreement the deferred_compensation arrangement provided in per- tinent part whereas jesse ruf as this corporations's presi- dent and chief operating officer has been required and continues to be required to render services sub- stantially in excess of those which would ordinarily be required in connection with his office due to the con- dition of the corporation's business at the time of his employment and the need to render extraordinary efforts to prevent the corproation sic from failing and whereas jesse ruf has in his capacity as presi- dent and chief operating officer provided extraordi- nary leadership and ability as evidenced by the cor- poration's current operating profits and steadily improving financial position now therefore be it resolved that a special deferred_compensation arrangement is hereby awarded to jesse ruf in the amount of one million five hundred thousand dollars dollar_figure to be accrued in three equal installments of five hundred thousand dollars dollar_figure each during this corporation's fiscal years and the amount so accrued shall sic be payable by the corporation in all events provided only that jesse ruf shall complete twelve calendar months of employment during each such corporate year although the deferred_compensation arrangement provided that mr ruf was serving as petitioner's president and coo he was also serving as petitioner's ceo at that time as ceo he assumed responsibility for all of petitioner's operations in- cluding acting as coo the deferred_compensation arrangement was terminated as of date in its audited financial statement for its fiscal_year ended date petitioner expensed dollar_figure in deferred_compensation with respect to the deferred com- pensation arrangement that expense was the only expense reflected in its financial statements for the years at issue with respect to that arrangement during petitioner's fiscal_year ended date petitioner paid dollar_figure to mr ruf pursuant to the deferred_compensation arrangementdollar_figure petitioner did not pay mr ruf a base salary in either of its fiscal years ended date or date the dollar_figure of compensation petitioner deducted in its federal_income_tax return for its taxable_year ended date was not paid to mr ruf pursuant to a plan petitioner's financial results according to its financial statements petitioner had the following sales net_income after taxes but before utilization of net_operating_loss carryforwards carrybacks and sharehold- er's equity for the years indicated the record does not explain how petitioner calculated the dollar_figure it expensed in its financial statement for its fiscal_year ended date with respect to the deferred_compensation arrangement or the dollar_figure it paid to mr ruf during its fiscal_year ended date with respect to that arrangement net_income shareholder's year ended sales after taxes equity16 date dollar_figure dollar_figure dollar_figure date17 -- -- big_number date big_number big_number big_number date big_number big_number big_number date big_number big_number big_number date big_number big_number big_number according to its federal_income_tax returns petitioner had the following sales net_income after taxes but before utiliza- tion of net_operating_loss carryforwards carrybacks and share- holder's equity for the years indicated the shareholder's equity in petitioner as shown in its par- tial-year financial statement for the period date through date and in its federal_income_tax return for its taxable_year ended date reflected the purchase of petitioner by stanislaus that purchase was reflected at dollar_figure and caused an increase in petitioner's shareholder's equity by that amount when stanislaus was merged into petition- er at the end of date the transaction was reversed and petitioner's shareholder's equity was reduced by a corresponding amount that reversal is reflected in petitioner's financial statement for its fiscal_year ended date and in its tax_return for its taxable_year ended date because only a partial-year financial statement was prepared for petitioner's fiscal_year ended date petitioner's sales and net_income data for that year are unavailable how- ever the parties stipulated to the use of the sales and net_income amounts reported in petitioner's federal_income_tax return for its taxable_year ended date as the sales and net_income amounts for petitioner's financial statement for its fiscal_year ended date accordingly when referring herein to petitioner's financial statement for its fiscal_year ended date we shall use petitioner's sales of dollar_figure and net_income of dollar_figure as reported in its federal_income_tax return for that year in lieu of the actual financial statement sales and net_income data for that year net_income shareholder's year ended sales after taxes equity date dollar_figure dollar_figure dollar_figure date big_number big_number big_number date big_number big_number big_number date big_number big_number big_number date big_number big_number big_number date big_number big_number big_number mr ruf's loans to petitioner at approximately the same time that petitioner paid dollar_figure to mr ruf during its fiscal_year ended date mr ruf lent petitioner approximately dollar_figure at ap- proximately the same time that petitioner paid dollar_figure to mr ruf during its fiscal_year ended date mr ruf lent petitioner approximately dollar_figure million mr neiman throughout the years at issue mr neiman owned interests in the original notes and the replacement notes issued in connection with the sale of petitioner's stock to mr ruf and the ubm note that the former shareholders and mr ruf purchased until date mr neiman remained on petitioner's payroll and retained an office next to mr ruf's office after date mr neiman decided that he no longer wanted to be on petitioner's payroll nonetheless throughout the remaining years at issue mr ruf allowed mr neiman to use one of petitioner's offices prior to during and after the years at issue mr neiman re- ceived and reviewed petitioner's financial statements and had regular discussions with mr ruf concerning petitioner at no time during those years did mr neiman disapprove the compensa- tion petitioner paid to mr ruf although the original notes initially restricted the amount of cash that mr ruf was allowed to withdraw from petitioner due to its poor cash position mr neiman expected that mr ruf would be justly compensated as soon as the cash was available to do so notice_of_deficiency in the notice_of_deficiency notice respondent allowed the entire amount of dollar_figure that petitioner deducted as compen- sation paid to mr ruf in its federal_income_tax return for its taxable_year ended date and disallowed dollar_figure dollar_figure and dollar_figure of the amounts that petitioner deducted as compensation paid to mr ruf in its federal_income_tax returns for its taxable years ended date date and date respectively respondent thus determined that petitioner was entitled to deduct as compensation paid to mr ruf dollar_figure for its taxable_year ended date dollar_figure for its taxable_year ended date and dollar_figure for its taxable years ended date and date opinion18 sec_162 allows a corporation to deduct as a business_expense a reasonable allowance for salaries or other compensation_for_personal_services actually rendered a corpor- ation may be entitled to deduct compensation_for the year during which such compensation is paid to an employee even though the employee performed the services for which he or she is being compensated in a prior year 281_us_115 to be deductible however the corporation must show that the corporation intended to compensate the employee for past undercompensation and the amount of the past undercompensation 399_f2d_603 9th cir affg tcmemo_1967_7 95_tc_525 affd 965_f2d_1038 11th cir sec_1_162-7 income_tax regs establishes a two- prong test for deductibility under sec_162 the amount of the compensation must be reasonable and the pay- ments must in fact be purely for services 716_f2d_1241 9th cir revg and we have considered all of the arguments made by the parties and to the extent not discussed herein have found them to be without merit remanding tcmemo_1980_282 since proof of the second prong viz compensatory purpose can be difficult to establish and a compensatory purpose can often be inferred if the amount of the compensation is determined to be reasonable under the first prong courts generally concentrate on the first prong--whether the amount of the purported compensation is reasonable id what constitutes reasonable_compensation is a question of fact that must be determined in light of all of the evidence pacific grains inc v commissioner supra pincite many factors are relevant in determining the reasonableness of compensation and no single factor is decisive elliotts inc v commissioner supra pincite pacific grains inc v commissioner supra pincite the u s court_of_appeals for the ninth circuit_court of appeals to which an appeal in this case would normally lie has divided those factors into five broad categories the employee's role in the company a comparison of the compensation paid to the employee with the compensation paid to similarly situated employees in similar companies the character and condition of the company whether a conflict of interest exists that might allow the company to disguise dividend payments as deductible compensation and whether the compensation was paid pursuant to a struc- tured formal and consistently applied program elliotts inc v commissioner supra pincite8 petitioner bears the burden of proving that respondent's determinations are erroneous rule a 290_us_111 if petitioner shows error in respon- dent's determinations the court must decide the amount of compensation that was reasonable based on the entire record before us 61_tc_564 affd 528_f2d_176 10th cir in the notice respondent allowed the entire amount of dollar_figure that petitioner deducted as compensation paid to mr ruf in its federal_income_tax return for its taxable_year ended date and disallowed all but dollar_figure of the amount petitioner deducted as compensation paid to mr ruf for its taxable_year ended date and all of the amounts petitioner deducted as compensation paid to mr ruf for its taxable years ended date and date at trial and on brief respondent concedes that petitioner is entitled to deduct all of the amounts it claimed as compensation paid to mr ruf for the last three years at issue except for dollar_figure of the dollar_figure claimed for its taxable_year ended date accordingly we must decide on the basis of the record before us whether petitioner is entitled to deduct for that year an amount of compensation to mr ruf in excess of that conceded by respondent petitioner argues that the entire amount of compensation viz dollar_figure it paid to mr ruf during and deducted for its taxable_year ended date was reasonable of that total amount petitioner contends that dollar_figure represented compensation to mr ruf for services he provided during its fiscal_year ended date dollar_figure represented compen- sation to mr ruf for services he provided during its fiscal_year ended date and dollar_figure million represented compensation to mr ruf for services he provided during its fiscal_year ended date as part of its argument that the compensation paid mr ruf during its fiscal_year ended date was attributable in part to services he provided during its fiscal years ended date and date petitioner contends that the dollar_figure in compensation paid to mr ruf during its fiscal_year ended date pursuant to the de- ferred compensation arrangement was awarded as compensation to mr ruf for services rendered during its fiscal_year ended date thus according to petitioner it awarded the following amounts of compensation to mr ruf for the years indicated and those amounts are reasonable year ended compensation date dollar_figure date big_number date big_number date big_number date big_number respondent counters that mr ruf earned the dollar_figure in compensation petitioner paid him pursuant to the deferred_compensation arrangement during the years for which it was to accrue under that arrangement that mr ruf was not undercom- pensated for any years prior to petitioner's fiscal_year ended date and that petitioner is entitled to deduct only dollar_figure as reasonable_compensation to mr ruf for its taxable_year ended date thus according to respondent petitioner awarded the following amounts of compensation to mr ruf for the indicated years and only those amounts are reason- able year ended compensation date dollar_figure date big_number date big_number date big_number date big_number respondent contends that of the dollar_figure that petitioner paid mr ruf pursuant to the deferred_compensation arrange- ment dollar_figure was to accrue for petitioner's fiscal_year ended date and dollar_figure was to accrue for its fiscal_year ended date it appears to us that the respective amounts that respondent contends were to accrue for those years pursuant to the deferred_compensation arrangement should be reversed ie it appears that dollar_figure was to accrue for peti- tioner's fiscal_year ended date and dollar_figure was to accrue for its fiscal_year ended date we disagree with the various contentions of both parties however we believe that petitioner's positions regarding the fiscal years for which it paid the compensation accrued under the deferred_compensation arrangement and for which it paid the compensation during its fiscal_year ended date are more consistent with the record herein than are respondent's positions concerning those matters specifically based on our examination of the entire record before us we find that petitioner awarded most of the dollar_figure it paid to mr ruf pursuant to the deferred_compensation arrangement as compensation_for services he performed during its fiscal_year ended date and the balance of that amount as compensation_for services he provided during its fiscal years ended date and date the deferred_compensation arrangement provided in pertinent part that mr ruf has been required and continues to be required to render services substantially in excess of those which would ordinarily be required and has in his capacity as president and chief operating officer provided extraordinary leadership and ability as evidenced by the corporation's petitioner's current operat- ing profits and steadily improving financial position that petitioner awarded substantial additional compensation to mr ruf for services he provided during its fiscal_year ended date is entirely reasonable given the magnitude of the turn- around he thereby achieved for petitioner during that yeardollar_figure it also is entirely reasonable that petitioner desired to sustain its turnaround and attempted to maximize its chances of doing so by requiring mr ruf to continue to provide services to it during the three fiscal years following its fiscal_year ended february dollar_figure we further find based on our examination of the entire record before us including the testimony of mr lyons and mr ruf both of whom we found credible on this issue that peti- on the present record we reject respondent's contention that mr ruf was not undercompensated during petitioner's fiscal_year ended date because he received an option to purchase petitioner's stock respondent did not determine that the receipt of that option resulted in taxable compensation to mr ruf nor did she present any evidence to show that the purchase_price paid for all of petitioner's stock was less than the fair_market_value of that stock although the stock_option was offered to mr ruf in an effort to cause him to decide to join petitioner it does not necessarily follow that the amount of reasonable_compensation that petitioner may deduct for mr ruf's services during its taxable_year ended date is affected by mr ruf's receipt of that option on the instant record we reject respondent's contention that because the dollar_figure of compensation that petitioner was to accrue under the deferred_compensation arrangement in equal installments of dollar_figure for each of its fiscal years ended date date and date was payable provided only that jesse ruf shall complete twelve calendar months of employment during each of such fiscal years petition- er awarded the dollar_figure of compensation it paid under that arrangement exclusively for services mr ruf provided during its fiscal years ended date and date tioner intended to compensate mr ruf for services he performed for it during its fiscal years ended date date and date when it paid him dollar_figure in compensation during its fiscal_year ended date we shall now analyze and apply herein the relevant factors identified by the court_of_appeals to determine reasonable_compensation within the meaning of sec_162 role in company the first category of factors identified by the court_of_appeals is the role in the company of the employee whose compen- sation is at issue relevant considerations include the employ- ee's qualifications position hours worked duties performed and general importance to the company's success elliotts inc v commissioner f 2d pincite6 there is little doubt that mr ruf played a significant role in returning petitioner to profitability at the time mr ruf became petitioner's ceo in date petitioner was on the verge of bankruptcy and was not paying its suppliers and other creditors because it did not have enough cash as of date petitioner's net_worth was negative dollar_figure according to its audited financial statement for its fiscal_year ended date petitioner's net_income after taxes but before utilization of net_operating_loss carryforwards carry- backs for that year was negative dollar_figure in addition at the time that mr ruf became petitioner's ceo petitioner was facing increased competition from the entry of large discount home centers into its market despite that competition under mr ruf's direction petitioner achieved according to its financial statements a positive net_income after taxes but before utilization of net_operating_loss carryforwards carry- backs for each of its fiscal years ended date through date after mr ruf became petitioner's ceo in date he undertook a number of initiatives in order to return petitioner to profitability shortly after becoming petitioner's ceo he negotiated with petitioner's suppliers to extend petitioner's credit even though petitioner had not been paying its bills petitioner's suppliers extended petitioner's credit in part because of mr ruf's reputation in the industry for turning around troubled home centers to improve employee morale mr ruf started having a m donuts with jess meetings with petitioner's store employees as a result of his efforts employee morale improved as evidenced by fewer workmen's_compensation claims and reduced inventory_shrinkage within approximately three to six months after becoming petitioner's ceo mr ruf reduced petitioner's office staff by approximately percent and fired virtually all of petitioner's top management personnel instead of replacing those management employees mr ruf himself assumed their responsibilities and performed their functions as petitioner's ceo and president he was responsible for its management and operations including its day-to-day operations marketing human resources merchandising advertising check writing accounts receivables relations with suppliers and noteholders and real_estate negotiations during at least the first two or three years after he became peti- tioner's ceo mr ruf worked to hours a day six to seven days a week with the exception of one employee who was made an officer for the sole purpose of acting on petitioner's behalf in small claims_court and mr lyons who became petitioner's cfo in either date or date mr ruf was petitioner's only officer during the years at issue after he became petitioner's ceo mr ruf was responsible for changing petitioner's retail marketing strategy so that it could compete effectively with the large discount home centers that had entered its market rather than trying to compete with those companies on price mr ruf decided that petitioner needed to provide better customer service in that respect he changed petitioner's tradename to lumber city the city of home improvement changed the interior design of petitioner's stores to resemble stores within a city and made peti- tioner's stores attractive and clean places in which to shop rather than lowering prices he increased petitioner's profit margins by inter alia increasing petitioner's inventory turn- over rate sales per stores and sales per employee not only did mr ruf refocus petitioner's retail stores he also refocused its wholesale lumber business prior to his becoming petitioner's ceo petitioner's wholesale lumber business was primarily dependent on internal sales to its retail home center stores under mr ruf's direction the wholesale lumber business focused on selling lumber to third parties as a result of those efforts petitioner became the largest supplier of lumber to the movie studios in southern california the largest supplier of all vertical-grain douglas fir to sash and door manufacturers and the largest industrial wholesaler of upper- grade pine in the united_states external comparison the second category of relevant factors identified by the court_of_appeals is a comparison of the employee's compensation with that paid_by similar companies in similar industries for similar services elliotts inc v commissioner supra pincite see sec_1_162-7 income_tax regs for purposes of making external comparisons both parties rely on the opinions of experts we evaluate the opinions of an expert in light of such expert's qualifications and all other evidence in the record see 480_f2d_171 9th cir affg 54_tc_493 97_tc_496 86_tc_547 we have broad discretion to evaluate the overall cogency of an expert's analysis 838_f2d_330 9th cir quoting 783_f2d_906 9th cir affg in part and revg in part on another issue tcmemo_1986_318 we are not bound by the formulae and opinions proffered by an expert especially when they are contrary to our own judgment 813_f2d_837 7th cir affg 85_tc_56 538_f2d_927 2d cir affg tcmemo_1974_ 227_f2d_753 6th cir affg tcmemo_1954_139 instead we may reach a decision based on our own analysis of all the evidence in the record silverman v commissioner supra pincite the persua- siveness of an expert's opinion depends largely upon the dis- closed facts on which it is based see 337_f2d_432 7th cir affg tcmemo_1963_244 while we may accept the opinion of an expert in its entirety 74_tc_441 we may be selective in the use of any portion of such an opinion parker v commissioner supra pincite we may also reject the opinion of an expert witness in its entirety 523_f2d_1308 8th cir affg 62_tc_684 parker v commissioner supra pincite- respondent relies on the opinions of e james brennan iii mr brennan the president of a personnel and pay practice consulting firm using statistical analyses that compared the ratios of ceo compensation to total sales based on survey data collected by the wyatt executive compensation service ecs mr brennan concluded that the following is the highest maximum compensation to which mr ruf was entitled for each of the years indicated year ended maximum compensation date dollar_figure date big_number date big_number we are unwilling to rely on mr brennan's analyses or his opinions one of the principal problems we have with his anal- yses is that we are not persuaded that the ecs survey data on which they were based are data obtained from companies that are comparable to petitioner for example mr brennan used data he obtained from the broad category of retail trade rather than a narrower category of retail home centers in fact there is no evidence that a single home center was included in the survey data on which mr brennan relied moreover although petitioner had annual sales of only approximately dollar_figure million during the relevant years it does not appear that any company included in the ecs survey data had annual sales of less than dollar_figure milliondollar_figure petitioner relies on the opinions of bruce w barren ph d dr barren the chairman of an international merchant banking firm and joseph d vinso ph d dr vinso the president of a business valuation and consulting firm we are unwilling to rely on the analyses or opinions of either of petitioner's experts in his expert report dr barren analyzed the various factors outlined by the court_of_appeals in 716_f2d_1241 9th cir and concluded that the compensation paid to mr ruf was reasonable dr vinso also applied the factors identified by the court_of_appeals in the elliotts case and expressed his opinion as to whether the weight of those factors shows that the compensation paid_by petitioner to mr ruf was reasonable that is not the role of an expert see 550_f2d_505 2d although mr brennan conducted a telephone survey to deter- mine the accuracy of his results we did not find the telephone survey to be reliable or probative of comparable compensation in conducting his telephone survey mr brennan simply inquired whether any of the companies he called paid their respective ceos compensation in excess of dollar_figure however there was no dis- cussion during those telephone discussions of what constituted compensation or whether the work performed by the ceo of each of those companies was comparable to the work performed by mr ruf nor does the record establish that the companies mr brennan surveyed by telephone were totally candid and forthcoming about information relating to their respective ceos' compensation cir 95_tc_7 and we do not rely on the respective opinions of dr barren and dr vinso concerning such matters with respect to dr barren we found him to be evasive at times when questioned on cross-examination for example he was unwilling to give his opinion on cross-examination of the maximum amount of mr ruf's compensation_for the years at issue that he considered reasonable in addition we found dr barren's analy- ses to be flawed in a number of respects by way of illustra- tion when dr barren analyzed the compensation paid_by each company that he found to be comparable to petitioner he con- cluded that mr ruf was entitled to compensation that was equal to the total officer compensation rather than just the ceo compensation paid_by each such allegedly comparable company however he failed to compare the roles undertaken by all the of- ficers at each of those allegedly comparable companies with the roles undertaken by mr ruf at petitioner thus we are not persuaded that mr ruf is entitled to the compensation of all the officers of any of those allegedly comparable companies with respect to dr vinso we found his testimony to be at times contradictory and evasive for example when asked on cross-examination dr vinso was unwilling to say whether or not there was a statistical correlation between a company's asset size and the ratio of its officer compensation to its sales in addition we found his analyses to be flawed in certain respects by way of illustration like mr brennan dr vinso used statis- tical analyses of the ratios of officer compensation to sales based on survey data to compute the amount of compensation to which mr ruf was entitled rather than utilizing the ecs survey data on which mr brennan relied dr vinso relied on survey data collected by robert morris associates rma as was true of the ecs survey data mr brennan used the rma survey data dr vinso used appears to have been obtained from companies that were not comparable to petitioner at trial dr vinso admitted that because no information was provided in the rma survey data for the asset range that included petitioner ie dollar_figure million to dollar_figure million he used the ratios that were derived from companies with assets ranging from dollar_figure million to dollar_figure milliondollar_figure in summary we have not found the analyses performed or the opinions expressed by any of the experts upon whom the parties rely to be persuasive or reliable we are unwilling to accept their respective opinions regarding mr ruf's compensation during the years at issue character and condition of the company the third category of factors identified by the court of we also note that some of the criticisms that dr barren expressed during his testimony concerning mr brennan's use of survey data to calculate reasonable_compensation apply equally to dr vinso's use of survey data for that purpose appeals concerns the character and condition of the company the relevant factors include the company's size as shown by its sales net_income or capital value and the complexities of the business and general economic conditions elliotts inc v commissioner supra pincite petitioner has demonstrated that prior to and during the years at issue it was engaged in a very competitive and complex business prior to mr ruf's arrival petitioner was on the verge of bankruptcy and was facing increased competition from the entry of large discount home centers into its market although petitioner was on the verge of bankruptcy prior to mr ruf's becoming its ceo and according to its financial statement had net_income after taxes but before utilization of net_operating_loss carryforwards carrybacks for its fiscal_year ended date of negative dollar_figure its financial statements show that it had a net profit after taxes but before utilization of net_operating_loss carryforwards carrybacks for its fiscal years ended date date date date and date of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively under mr ruf's direction petitioner made a significant turnaround and returned to profitability although petitioner's financial statements show that it had a positive net profit after taxes but before utilization of net_operating_loss carryforwards carrybacks for each of its five fiscal years that commenced with its fiscal_year ended date at the beginning of which mr ruf became its ceo respondent notes that those net profits declined for each such successive year she argues that such a pattern of declining net profits is a factor that should significantly reduce the amount of mr ruf's compensation that is considered reasonable for each such year respondent's argument fails to take into account that the decline in petitioner's net profits as reflected in its financial statements for the five-year period that began with its fiscal_year ended date and ended with its fiscal_year ended date was attributable in part to peti- tioner's expensing in its financial statements for certain of those years ie its fiscal years ended date and date substantial amounts of compensation that were partially attributable to services mr ruf provided during fiscal years other than those for which such amounts were expensed in its financial statement for its fiscal_year ended date petitioner expensed dollar_figure pursuant to the deferred_compensation arrangement that was the only expense petitioner reflected in its financial statements for the years at issue with respect to that arrangement although that amount was expensed in its entirety in petitioner's financial statement for its fiscal_year ended date we have found on the record before us that petitioner intended most of the amount it paid mr ruf pursuant to the deferred compen- sation arrangement to be compensation_for services he provided to petitioner during its fiscal_year ended date and the balance to be compensation_for services he provided during its fiscal years ended date and date if petitioner had reflected the amount it expensed pursuant to that arrangement for the years during which he provided the services for which petitioner intended to compensate him rather than entirely for its fiscal_year ended date its net profit for each of its fiscal years ended date and date would have decreased and its net profit for its fiscal_year ended date would have increased by an amount correlating to the total amount of the decreases in net profit for those other two years thereby changing the pattern of declining profits on which respondent relies similarly although petitioner expensed in its financial statement for its fiscal_year ended date dollar_figure of compensation it paid mr ruf during that year we have found on the record before us that petitioner intended that amount to be compensation to mr ruf for services he provided to it during its fiscal years ended date date and date if petitioner had expensed the dollar_figure of compensation_for its fiscal years during which he provided the services for which petitioner intended to compensate him rather than entirely for its fiscal_year ended date its net profit for each of its fiscal years ended date and date would have decreased and its net profit for its fiscal_year ended date would have increased by an amount correlating to the total amount of the decreases in net profit for those other two years thereby also changing the pattern of declining profits on which respondent reliesdollar_figure conflict of interest the fourth category of factors identified by the court_of_appeals concerns whether some relationship exists between the company and the employee whose compensation is at issue that might permit the company to disguise nondeductible corporate_distributions of income as compensation deductible under sec_162 elliotts inc v commissioner f 2d pincite such a relationship exists in the instant case mr ruf was petitioner's sole shareholder during the relevant period situations in which an employee is the sole or controlling shareholder warrant close scrutiny see id the mere existence of such a relationship however when coupled with an absence of dividend payments does not necessarily lead to the conclusion we also note that if we were to determine that any of the dollar_figure of compensation petitioner expensed in its financial statement for its fiscal_year ended date did not con- stitute reasonable_compensation for that year or any other year petitioner's net profit for that year would have increased that the amount of compensation is unreasonably high id in situations in which a potentially exploitable relationship exists such as the present case the court_of_appeals indicated that the court should make an inquiry from the perspective of an independent investor to determine whether the investor would be satisfied with the company's return on equity after the compensa- tion at issue was paid id pincite return on equity is calculated by dividing the net profit after payment of compensation and taxes by the shareholder's equity id respondent argues that we should use the beginning shareholder's equity to calculate return on equity petitioner argues that we should use the average of the beginning and yearend shareholder's equity to calculate that return the court_of_appeals in the elliotts inc case calculated the return on equity using the yearend shareholder's equity following that approach see 54_tc_742 affd on another issue 445_f2d_985 10th cir if we were to divide petitioner's net profit after taxes but before utiliza- tion of net_operating_loss carryforwards carrybacks by its yearend shareholder's equity as reflected in its financial statements for each of the years indicated petitioner would have the following percentage return on equity percentage year ended return on equity date date date date date unlike the situation presented in 716_f2d_1241 we find on the instant record that petitioner's return on equity for the relevant years regardless how it is calculated is not a reliable indicator of the reason- ableness of mr ruf's compensation_for the years at issue the shareholder-employee in the elliotts inc case had been the sole shareholder of the taxpayer-corporation for years prior to the years at issue therein elliotts inc v commissioner supra pincite in contrast assuming arguendo that mr ruf were an independent investor petitioner's shareholder's equity does not appear to reflect accurately his investment in petitioner during the relevant years although the final purchase_price that mr ruf negotiated for petitioner's stock in date was dollar_figure its yearend shareholder's equity as reflected in its financial statement for its fiscal_year ended date was only dollar_figure we believe that an independent investor would be concerned with the return on his or her investment of dollar_figure not the return on the shareholder's equity that reflected some prior shareholder's investment in addition petitioner's shareholder's equity was subject_to large fluctu- ations during the relevant period due to stanislaus' purchase of petitioner and its subsequent merger into it in sum on the instant record neither party has persuaded us that assuming arguendo that mr ruf were an independent investor petitioner's shareholder's equity accurately reflected his investment in petitioner during the relevant years moreover even if the shareholder's equity accurately reflected mr ruf's investment in petitioner for the relevant years assuming arguendo that he were an independent investor during those years the record does not contain any credible_evidence of what an independent investor would have required as a reasonable return on equity for investing in petitioner this is especially true given the fact that petitioner was on the verge of bankruptcy at the time mr ruf became petitioner's ceodollar_figure although under the facts and circumstances presented here we do not find petitioner's return on equity to be a reliable indicator of the reasonableness of mr ruf's compensation_for the years at issue we find it significant that the compensation paid_by petitioner to mr ruf was approved by mr neiman from the time stanislaus purchased petitioner in date and throughout the years at issue mr neiman retained an interest in petitioner both as a founder of a corporation who wished to see that corporation succeed and as a creditor who held notes for which petitioner was liable in addition from the time stanis- we did not find the opinions expressed by either of petition- er's experts viz dr barren and dr vinso on this issue to be helpful to the court laus purchased petitioner in date until mr ruf and the former shareholders agreed on a final purchase_price for peti- tioner in date mr neiman retained an interest in petitioner's profits and net_worth in that the final purchase_price for petitioner was to be calculated based on a formula using those amounts prior to during and after the years at issue mr neiman received and reviewed petitioner's financial statements retained an office next to that of mr ruf and dis- cussed petitioner's financial condition with mr ruf during his testimony mr neiman indicated that he never objected to mr ruf's compensation and believed that it was right and proper he also testified that although the original notes initially restricted the amount of cash that mr ruf was able to withdraw from petitioner due to its poor cash position mr neiman intended for mr ruf to be justly compensated as soon as the cash was available to do so thus mr neiman specifically approved the concept of retroactive compensation_for mr ruf as petitioner's financial situation improved internal consistency the last category of factors identified by the court_of_appeals relates to whether the compensation at issue was paid pursuant to a structured formal and consistently applied program bonuses not paid pursuant to such plans are suspect elliotts inc v commissioner f 2d pincite after becoming petitioner's ceo mr ruf was subject_to certain arrangements concerning compensation_for example the dollar_figure that petitioner paid to mr ruf during its fiscal_year ended date was awarded pursuant to the de- ferred compensation arrangement all of the arrangements con- cerning mr ruf's compensation were terminated prior to peti- tioner's fiscal_year ended date and mr ruf's compensation_for that year was not determined pursuant to a plan amounts of reasonable_compensation based on our review of the entire record in this case we find that of the dollar_figure that petitioner paid mr ruf during its fiscal_year ended date pursuant to the de- ferred compensation arrangement the following amounts are reasonable amounts of compensation paid for services mr ruf provided to petitioner during the indicated years year ended amount of compensation date dollar_figure date big_number date big_number we further find that of the dollar_figure that petitioner paid mr ruf during its fiscal_year ended date the following amounts totaling dollar_figure million are reasonable amounts of compensation paid for services mr ruf provided to petitioner during the years indicated year ended amount of compensation date dollar_figure date big_number we further find that the remaining dollar_figure of the dollar_figure that petitioner paid mr ruf during its fiscal_year ended date was for services he provided during that year and that only dollar_figure of that amount was a reasonable amount of compensation_for those servicesdollar_figure accordingly we find that a total of dollar_figure constitutes reasonable_compensation within the meaning of sec_162 for which petitioner is entitled to summarize based on our review of the entire record in this case we find that the following are reasonable amounts of compensation to mr ruf for the indicated years year ended reasonable_compensation date dollar_figure date big_number date big_number date big_number date big_number we note that in the notice at trial and or on brief respondent allowed the total_amounts of compensation that petitioner deduct- ed in its returns for its taxable years ended date date and date respondent also conceded on brief the dollar_figure of interest petitioner deducted in its federal_income_tax return for its taxable_year ended date that was related to the dollar_figure of compensation awarded pursuant to the management agreement consequently our findings herein affect petitioner's federal_income_tax liability only for its taxable_year ended date and not for its taxable years ended date date and date to a deduction for its taxable_year ended date to reflect the foregoing and the concessions of the parties decision will be entered under rule
